Citation Nr: 1615101	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  13-23 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1982 until October 1985, with evidence of Reserve unit service prior to and following active duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The January 2013 rating decision denied several claims for service connection; however, in his January 2013 Notice of Disagreement the Veteran specifically limited his appeal to the issues of entitlement to service connection for bilateral hearing loss and depression.  In a September 2015 decision, the Board denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and depression.  The only issue remaining on appeal is that of entitlement to service connection for bilateral hearing loss. 

This matter was previously remanded by the Board in September 2015, and has since been returned to the Board for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims processing system.  The Board has reviewed all relevant documents in VBMS and Virtual VA, and the relevant documents in Virtual VA are duplicative of those in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

The Veteran's current bilateral hearing loss did not manifest during service or within one year thereafter, and is not otherwise related to his military service.
CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service, and an organic disease of the nervous system is not presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), upon receipt of a complete or substantially complete claim for benefits VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The VCAA provides that the VA will notify the claimant of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VA satisfied its duty to notify the Veteran.  The record reflects that following the Veteran's August 2012 claim for service connection for bilateral hearing loss, and prior to the adjudication of that claim in January 2013, the RO mailed the Veteran letters in August 2012 and November 2012 that fully addressed the notice elements for service connection, disability ratings, and effective dates.  

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA satisfied its duty to assist the Veteran in the development of his claim.  The RO associated the Veteran's service treatment records and VA medical records with the electronic file.  The Veteran has not identified any other relevant private treatment records, or outstanding VA medical records for the RO to assist him in obtaining.  Thus, VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

In December 2015, VA provided the Veteran with a VA audiology evaluation.  That evaluation and report are adequate.  The examiner reviewed the claims file, took a medical history from the Veteran, and provided an explanation for the conclusion reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (stating that a medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion; rather, supporting explanation must be provided).

Therefore, VA has fulfilled the duty to assist the Veteran in obtaining evidence necessary to substantiate his claim.  See 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c).  As VA has satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or § 38 C.F.R. 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim. 

The Board also finds compliance with the September 2015 remand directives.  In September 2015, this case was remanded to identify and obtain all medical treatment records from 2014 to present for bilateral hearing loss, and to afford the Veteran another VA audiology evaluation.  A review of the Veteran's claims file shows that all required development has been accomplished in accordance with the Board's remand directives.  VA medical records were requested and provided.  The Veteran indicated that he had not received treatment for bilateral hearing loss from VA or from a private treatment provider.  The Veteran was afforded the requested VA audiology evaluation.  The RO then issued a Supplemental Statement of the Case addressing the newly received evidence.  Accordingly, additional remand is not warranted.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board will proceed to address the merits of the claim.

Law

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Entitlement to service connection for a claimed disability requires a showing of: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

In the alternative, service connection for an organic disease of the nervous system, such as sensorineural hearing loss, may be established on a presumptive basis.  38 C.F.R. § 3.303(b) (2015).  To establish presumptive service connection, there must be evidence of a chronic disease shown in service or within an applicable presumptive period under 38 C.F.R. § 3.307 (2015), and subsequent manifestations of the same chronic disease.  Under 38 C.F.R. § 3.307, the applicable presumptive period for sensorineural hearing loss is one year following separation from active service.  Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless those later manifestations are clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a chronic condition is not noted in service, or if the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013). 

For VA purposes, impaired hearing is considered a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015). 

Analysis

The Veteran seeks entitlement to service connection for bilateral hearing loss, which he claims is etiologically related to in-service noise exposure.  

The Veteran's service treatment records (STRs) are significant for multiple audiometric testing results.  Audiometric testing results at enlistment in July 1982 showed the following:

Hertz
500
1000
2000
3000
4000
Right Ear
20
5
5
5
15
Left Ear
20
10
0
5
0

Audiometric testing results from October 1982 showed the following:

Hertz
500
1000
2000
3000
4000
Right Ear
10
5
0
5
20
Left Ear
5
5
0
5
5

In March 1983, it was reported that the Veteran had mild to moderate high and low frequency hearing loss, and that there had been a significant decrease in his hearing acuity since his entrance audiogram.  Audiometric testing at that time showed the following:

Hertz
500
1000
2000
3000
4000
Right Ear
15
20
20
20
20
Left Ear
40
35
35
40
45

It was reported that the Veteran's hearing would be retested prior to enrolling him in a hearing conservation program.  

The Veteran was scheduled for a repeat audiogram the next day, the results of which are as follows:

Hertz
500
1000
2000
3000
4000
Right Ear
10
0
5
5
10
Left Ear
10
15
10
10
10

At that time it was noted that upon repeat testing, the Veteran's hearing acuity was within normal limits and he was not recommended to be enrolled in the Navy Hearing Conservation Program.  Upon examination in May 1983, it was noted that the Veteran had excessive wax build up.

Audiometric testing results from February 1985 showed the following:

Hertz
500
1000
2000
3000
4000
Right Ear
35
20
15
15
35
Left Ear
30
15
10
15
15

Upon separation from service, audiometric testing results from September 1985 showed the following:

Hertz
500
1000
2000
3000
4000
Right Ear
35
20
15
15
35
Left Ear
5
5
0
5
5

In a May 1989 report of medical examination, it was indicated that the Veteran passed a whisper test.

Following separation from service, there are no medical records indicating complaints of or treatment for hearing loss.  

In an August 2012 statement, the Veteran reported that while in service he was exposed to the sound of exploding bombs.  He stated that he currently had difficulty hearing in large crowds, and at times had to read lips.  He stated that he had not received any treatment for his hearing conditions.

The Veteran was afforded a VA audiology evaluation in September 2012.  The audiologist did not report the audiometric testing results, and instead indicated that the test results were not valid for rating purposes as speech recognition testing and puretone threshold testing results were indicative of a non-organic hearing component.  The examiner then indicated that the Veteran had normal hearing bilaterally.  

The Veteran was afforded another VA audiology evaluation in December 2015.  The audiologist noted that the Veteran's hearing loss resulted in increased difficulty hearing conversations.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Audiometric testing results at that time showed the following:

Hertz
1000
2000
3000
4000
Average
Right Ear
35
35
30
35
34
Left Ear
25
40
40
40
36

Speech recognition ability was measured at 94 percent in both ears.  

The 2015 audiologist diagnosed bilateral sensorineural hearing loss.  The audiologist opined the Veteran's currently diagnosed bilateral hearing loss disability was less likely as not related to military service.  In support of that opinion, the examiner noted that the Veteran's audiograms upon entrance to and separation from service showed normal hearing at all frequencies, there were no in-service complaints of hearing loss, there were no significant changes in hearing thresholds in service, and there was no evidence on which to conclude that the Veteran's current hearing loss resulted from in-service acoustic trauma.  The examiner cited to a 2006 report by the Institute of Medicine that stated that there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure would develop long after the noise exposure, and that prolonged delay in the onset of noise-induced hearing loss was unlikely.  

Based on the foregoing, the Board finds that the Veteran is not entitled to service connection for bilateral hearing loss on a direct basis, as the probative medical evidence of record does not support an etiological relationship between his current bilateral hearing loss and his in-service noise exposure.  The 2015 audiologist adequately reported the Veteran's medical history, conducted an appropriate audiological evaluation, and provided adequate rationales for all opinions reached.  Accordingly, the Board affords the 2015 audiological evaluation and evaluation report great probative weight.  The other evidence of record does not support a finding that the Veteran's bilateral hearing loss is etiologically related to his period of active service.  

The Board notes that the Veteran has asserted that his hearing loss is due to his in-service noise exposure.  But the Veteran's testimony in that regarding is not competent.  The Veteran is competent to report as to the observable symptoms he experiences, such as difficulty hearing and the history of such symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is not, however, competent to provide etiology opinions regarding this issue as it is a highly complex medical determination based upon internal medical processes; the Veteran has not contended, and the evidence does not show that he has the medical expertise to provide such opinions.  Jandreau, 492 F.3d 1372; Layno, 6 Vet. App. 465.   Regardless, the Board finds that the VA examiner's opinion outweighs any such opinion by the Veteran, as the examiner has sufficient medical expertise and provided supporting explanation.  Thus, service connection for bilateral hearing loss on a direct basis is not warranted.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, 3.304.

In this case, the Veteran is also not entitled to service connection for hearing loss on a presumptive basis as sensorineural hearing loss was not noted during service, nor within one year of separation from service.  38 C.F.R. §§ 3.307, 3.309; Walker, 708 F.3d at 1338-40 (Fed. Cir. 2013).  The Board acknowledges that the Veteran's March 1983 audiogram showed mild to moderate hearing loss bilaterally.  Upon repeat testing the following day, however, the Veteran's hearing acuity was within normal limits bilaterally and the Veteran was not referred for hearing conservation.  The Board, therefore, does not find the March 1983 audiometric testing results to constitute a noting of bilateral hearing loss in service.  With the exception of the March 1983 results, the Veteran's other audiometric testing results while in service showed there was no hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  Bilateral hearing loss was not diagnosed until December 2015.  Thus, service connection on a presumptive basis is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  As the evidence preponderates against the claim, there is no reasonable doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


